Citation Nr: 1429481	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to August 2003.  He served with Reserve components at various times after that, including a period of active duty for training from May 23 to June 2, 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The issues of service connection for right ankle and left shoulder disorders were  previously before the Board in July 2011 at which time they were remanded for additional development.  As will be discussed further herein, with regard to the issues being decided herein, the Board finds that the agency of original jurisdiction  substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, during the pendency of this appeal, by rating action dated in May 2013, the RO denied service connection for pseudofolliculitis barbae.  In March 2014, the Veteran timely submitted a notice of disagreement with that decision.  A Statement of the Case has not been issued addressing this issue.  In accordance with 38 C.F.R. §§ 19.26, 19.29, 19.30 (2013), unless the matter has been resolved by a grant of benefits or the notice of disagreement is withdrawn by an appellant or his representative, the agency must prepare and issue a Statement of the Case.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The records in each claims file have been reviewed by the Board in adjudicating this claim.

Service connection for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction. 


FINDINGS OF FACT

1.  The Veteran alleges that injury to the right ankle and left shoulder occurred while jumping from a helicopter on May 27, 2004, during his period of active duty for training.  

2.  An August 2011 VA examination report reflects that the left shoulder and right ankle are entirely normal; no disability is shown.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by active service or by active duty for training.  U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

2.  A left shoulder disorder was not incurred in or aggravated by active service or by active duty for training.  U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2008 and October 2008 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in July 2011 in order to obtain outstanding service records and afford the Veteran a VA examination so as to assess the etiology of his asserted right ankle disorder.  Thereafter, additional service personnel and treatment records were associated with the claims file, and the Veteran was afforded a VA examination in January 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  The term "active military, naval, or air service," includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2013).

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans Claims (Court) also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

An official retirement point credit record reflects that the Veteran performed active duty for training from May 23 through June 2, 2004.  A private medical report substantiates an injury to the right tibia or shin on May 27, 2004.  Treatment for a line-of-duty laceration of the right anterior shin caused by a rifle muzzle is shown.  

The Veteran submitted a disability claim for residuals of a right ankle injury in January 2008, although he offered few details at that time.  In his May 2009 notice of disagreement, he explained that while jumping from a helicopter, his weapon got stuck which caused left shoulder and right shin injuries.  Then, when he landed on the ground, he injured his right ankle.  He later added that hospitalization for the right ankle injury lasted several months and that he was placed on active duty orders for the period of recovery.

In July 2011, the Board remanded the case for an examination.  The examiner recited a history of claimed left shoulder and left ankle injuries; however, the examiner concluded that the right ankle was normal.  X-rays were normal.  No right ankle disability was detected.  The examiner then examined the left shoulder and found no disability.  In January 2012, a VA medical doctor reviewed the record, re-examined the Veteran, and agreed that the right ankle was normal.  

The above-mentioned medical evidence is persuasive, as it is based on accurate facts and supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran is not competent to provide a diagnosis where the medical evidence shows clearly that the claimed disabilities do not exist.  

Because no right ankle or left shoulder disability is shown during the appeal period, these service connection claims must fail.  The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, the Board finds that the preponderance of it is against the claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  Service connection for a right ankle disorder and a left shoulder disorder must therefore be denied. 


ORDER

Service connection for a right ankle disorder is denied. 

Service connection for a left shoulder disorder is denied. 


REMAND

As indicated above, a May 2013 rating decision, in pertinent part, denied service connection for pseudofolliculitis barbae.  The Veteran timely submitted a notice of disagreement with that portion of the decision.  No Statement of the Case has been issued addressing this issue, and it is not clear that the Veteran has withdrawn his notice of disagreement.  In accordance with 38 C.F.R. §§ 19.26, 19.29, 19.30 (2013), unless the matter has been resolved by a grant of benefits or the notice of disagreement is withdrawn by the Veteran or his representative, the agency must prepare and issue a Statement of the Case.  The Court has held that an unprocessed notice of disagreement should be remanded, rather than referred, to the agency of original jurisdiction.  See Manlincon v. West, 12 Vet. App. 238 (1999); VAOPGCPREC 16-92.  This issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, this issue is remanded for the following action:

The agency of original jurisdiction shall issue a Statement of the Case with respect to the May 2013 denial of service connection for pseudofolliculitis barbae.  The Veteran must be informed that, under 38 C.F.R. § 20.302 (2013), he has 60 days from the date of mailing of the Statement of the Case to file a substantive appeal or a request for an extension of time to do so.

Thereafter, if a substantive appeal has been filed, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no other action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


